tax_exempt_and_government_entities_division release number release date date legend org organization name org addtess department of the treasury internal_revenue_service commerce street ms dal dallas tx wy pate adeeole ndaess person to contact identification_number contact telephone number in reply refer to te_ge review staff ae last date for filing a petition with the tax_court certified mail-return receipt requested dear ' this is a final adverse determination revoking your exemption from federal_income_tax under sec_501 a of the internal_revenue_code i r c as an organization described in sec_501 c internal_revenue_service recognition of your status as an organization described in sec_509 a is revoked effective january 20xx our adverse determination was made for the following reason s organizations described in internal_revenue_code sec_501 c and exempt under sec_501 a must be both organized and operated exclusively for exempt purposes you have provided no information regarding your receipts expenditures or activities you have not established that you have operated exclusively for exempt purposes based upon the above we are revoking your organization’s exemption from federal_income_tax under sec_501 a as an organization described in sec_501 c effective january 20xx contributions made to you are no longer deductible under sec_170 of the internal_revenue_code you are required to file federal_income_tax returns on form_1120 for all years beginning on or after january 20xx these returns should be filed with the appropriate service_center for the year ending december 20xx and for all years thereafter if you decide to contest this determination in court you must initiate a suit for declaratory_judgment in the united_states tax_court the united_states claim court or the district_court of the united_states for the district of columbia before the day after the date this determination was mailed to you contact the clerk of the appropriate court for the rules for initiating suits for declaratory_judgment you may right to the tax_court at the following address processing of income_tax returns and assessment of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code the last day for filing a petition for declaratory_judgment is you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance or you can contact the taxpayer_advocate from the site where the tax_deficiency was determined by calling or wniting to internal_revenue_service taxpayer advocates office taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals processes etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations nor extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this action as required by sec_6104 of the internal_revenue_code if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours marsha a ramirez director eo examinations enclosure attachment to final letter org ein legend org organization name xx date attachment to the final letter you were recognized as exempt in april of 19xx you have filed no returns forms since april of 20xx you have not responded to requests for financial information and information about your activities internal_revenue_code sec_501 c provides that an organization described in that section must be both organized and operated for exempt purposes sec_6001 of the interna revenue code provides that every person liable for any_tax must keep adequate_records as the secretary may from time to time prescribe sec_6033 a provides that every organization exempt from tax shall keep such records as the secretary may from time to time prescribe sec_1_6001-1 requires that books_and_records are to be kept at all times and made available for inspection by the service so long as the contents are material to the administration of the internal revenue laws sec_1_6033-1 requires every organization that has been recognized as exempt whether or not it is required to file a return to submit information as may be required for the purpose of the service’s inquiry into its exempt status revrul_59_95 1059_1_cb_627 provides that the failure of an organization to provide requested information about its financial status and operations may result in revocation of its exempt status on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status because you have not responded to our requests for information or otherwise provided information establishing that you are operated for exempt purposes your status is revoked ays 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit 990-pf january 20xx year period starting name of taxpayer legend org organization name board member issues xx date director director bm-1 whether exempt_organization qualifies for exemption under sec_501 of the internal_revenue_code the issue identified was failure_to_file form_990-pf and to provide information to support their continued exempt status facts exhibit a provides copies of the internal_revenue_service correspondence requesting the org file form_990-pf for all tax periods after december 20xx org failed to respond to the internal revenue services correspondence or file the forms 990-pf for all tax periods after december 20xx revenue_agent tried to contact an officer or director of the organization and was unsuccessful revenue_agent called all the directors officers listed on the last state return filed 20xx but could not locate anyone revenue_agent contacted an officer or director at address city xyz which was the same address listed on for the state return director stated the she never heard of the organization and definitely was never and officer or a director of the organization revenue_agent sent out a non-filer letter publication and notice on july 7'20xx to bm-1 via certified mail to a recent address listed on accurint com address city xyz this letter was returned from the post office and stamped unclaimed city xyz the post office must have left a certified mail slip at the address and nobody picked the letter up revenue_agent sent out a non-filer letter publication and notice on august 20xx to bm-1 via certified mail to the address listed on address city xyz this letter was returned also marked for reason moved or endorsement org was administratively dissolved by the state of xyz on october 20xx for failure_to_file the required annual report law and analysis form 886-a rev department of the treasury - internal_revenue_service page 1of3 form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit 990-pf january 20xx year period starting name of taxpayer section notice or regulations requiring records statements and special returns every person liable for any_tax imposed by this title or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_6033 organizations required to file a of the code provides except as provided in sec_6033 every organization_exempt_from_taxation under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purpose of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 of the regulations in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 of the code and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 sec_1_6001-1 of the regulations states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law sec_1_6033-2 of the regulations provides that every organization which is exempt from tax whether or not it is required to file an annual information_return shall submit such additional information as may be required by the internal_revenue_service for the purpose of inquiring into its exempt status and administering the provisions of subchapter_f sec_501 and following chapter of subtitle a of the code sec_6033 and chapter of subtitle d of the code see sec_6001 and sec_1_6001-1 with respect to the authority of the district directors or directors of service centers to require such additional information and with respect to the books of accounts or records to be kept by such organizations revrul_59_95 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement as of the end of the year and a statement of its operations during such year however its records were so incomplete that it was unable to furnish such statements sec_6033 of the internal_revenue_code of provides that every organization except as provided therein exempt from taxation under section form 886-a rev department of the treasury - internal_revenue_service page of form 886a department of the treasury - internal_revenue_service explanation of items schedule no or exhibit 990-pf january 20xx year period starting name of taxpayer a of the code shall file an annual return stating specifically the items of gross_income receipts and disbursements and shall keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary_of_the_treasury or_his_delegate may from time to time prescribe held failure or inability to file the required information_return or otherwise to comply with the provision of sec_6033 of the code and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of an exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filling of a complete and accurate annual information_return and other required federal tax forms and the retention of records sufficient to determine whether such entity is operating for the purpose for which it was granted tax exempt status and to determine its liability for any unrelated_business_income_tax conclusion it is the internal revenue services position that the org failed to meet the reporting requirements under sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 of the internal_revenue_code accordingly the organization's exempt status is revoked effective january1 20xx form_1120 returns should be filed for the tax periods ending december 20xx and all subsequent years form 886-a rev department of the treasury - internal_revenue_service page of tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service sw 6th court room plantation fl taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f o t if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation enclosures publication publication report of examination sincerely marsha a ramirez director eo examinations letter catalog number 34809f
